Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1 and 5-21 are pending in this application.

Election/Restrictions
Applicant’s election with traverse of Group III (quinolones i.e. T = U = V = W = C-R2) and a single disclosed species of Example 117 in the reply filed on 03/19/2021 is acknowledged. 

    PNG
    media_image1.png
    250
    492
    media_image1.png
    Greyscale

The examiner searched the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected invention of Group III.  The traversal is on the ground that the groups of inventions would not require an additional burden of search.  The examiner disagrees with applicant’s argument.  As set forth in the Restriction Requirement, the chemical compounds of Groups I-III are not regarded as being similar nature and don’t share a common property or activity.  Note that the special technical feature of Group I is a quinoxaline ring and is different from the special 
	The requirement is still deemed proper and is therefore made FINAL.

3.	The claims are drawn to multiple inventions for reasons set forth in the restriction requirement.  The claims are examined only to the extent that they read on the elected invention.  Cancellation of the non-elected subject matter is recommended in response to this Office Action. Applicants have to delete the definition of variables T, U, V, and W in claim 1 that embrace Groups I and II. This can be done by deleting the phrase “or either one of them represents N while the other represent C-R2” from the definition of T, U, V and W.

Allowable Subject Matter
4.	Claims 1 and 5-19 are allowed. 

Claim Objection		
5.	Claims 20-21 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. Note that the elected Group III quinolones are inherently GyrB/ParE inhibitors and antibacterial agents.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 07/30/2020 and 12/20/2019 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.




/Kahsay Habte/
Primary Examiner, Art Unit 1624



March 30, 2021